Citation Nr: 0025827	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-07 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from July 1966 to 
April 1968.  

This appeal arises from a January 1998 rating action by the 
Department of Vaterans Affairs (VA) regional office (RO) 
located in Huntington, West Virginia.  In that decision, the 
RO denied service connection for a low back disability.  


REMAND

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim for service 
connection for a low back disability is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  In this regard, the veteran bears 
the burden of submitting sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  Simply stated, a well-grounded 
claim must be plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

A well grounded claim generally requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, supra and 
Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Heuer, 
supra; Grottveit, supra; and Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in the development of facts 
pertinent to the claim, and the claim must fail.  See Epps, 
supra.  See also Morton v. West, 12 Vet.App. 477, 485-486 
(1999) and Meyer v. Brown, 9 Vet.App. 425, 434 (1996) (in 
which the United States Court of Appeals for Veterans Claims 
(Court) held that, when VA's duty to assist is not triggered 
by the submission of a well-grounded claim, VA has no 
obligation to develop the claim further).  

However, the Court has also held that, prior to making a 
well-grounded determination, VA may obtain records deemed to 
be in its constructive possession.  In Simington v. Brown, 
9 Vet.App. 334 (1996) the Court specifically stated that VA 
is deemed to have constructive knowledge of any documents 
"within the Secretary's control" and that any such 
documents relevant to the issue under consideration must be 
included in the record on appeal.  See also Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).  The Board is bound by 
decisions of the Court.

During the hearing conducted before the undersigned Member of 
the Board in Washington, D.C. in July 2000, the veteran 
stated that, in 1963 several years prior to his entrance into 
active military duty, he had sustained an injury to his back 
when, while playing football, someone picked him up and 
slammed him to the ground.  The veteran also testified that 
during his service he sustained an additional back injury 
when he tried to climb a telephone pole, slipped, and fell 
ten to twelve feet to the ground. 

According to the veteran's testimony, he went on sick call 
for his back problems several times during service both 
before, and after, the in-service injury to his back. In 
particular, the veteran noted that, during his basic training 
at Fort Knox in Kentucky, he went on sick call for his back 
symptoms several times. Additionally, he explained that, 
following his basic training, he was transferred to Fort Dix 
in New Jersey, where he sustained the in-service injury to 
his low back when he tried to climb the telephone pole and 
where he received further back treatment. The veteran 
estimated that the in-service injury to his back occurred 
sometime in the fall of 1966.  T. at 7-8.  Additionally, the 
veteran cited back treatment during his subsequent tour of 
duty in Vietnam. 

While the veteran was stationed at Fort Knox and Fort Dix, he 
was a member of Company D, 1st Battalion, 5th CST Brigade, 3rd 
Platoon.  His medical abstract shows he was treated at B-19-5 
dispensary at Ft. Knox and dispensary #6 at Ft. Dix.  During 
his service in Vietnam, he was attached to the SVC Battery, 
1st Battalion and the 27th Artillery.  He was treated at Aid 
Station, APO S.F. 96289.

The available service medical records do not reflect the back 
treatment that the veteran reports that he received.  The 
veteran's representative has requested that the Board remand 
the case to the RO to accord the agency an opportunity to 
obtain these records of in-service back treatment. The Board 
agrees that an attempt should be made to obtain, if possible, 
any available additional service medical records.  See, 
Simington v. Brown, 9 Vet.App. 334 (1996) and Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be informed that 
he has the opportunity to submit 
additional evidence to establish a well-
grounded claim.  Such evidence would 
include a medical statement which shows 
that his current back disorder is related 
to service or was aggravated by service.  

2.  The RO should request that the 
National Personnel Records Center (NPRC) 
conduct a search for any available 
additional service medical records to 
include treatment that the veteran 
received for his back.  The Board is 
particularly interested in records of 
back treatment that the veteran received 
at Fort Knox in the summer of 1966 and at 
Fort Dix in the fall of 1966 when he was 
attached to Company D, 1st Battalion, 5th 
CST Brigade, 3rd Platoon as well as 
during his subsequent service in Vietnam 
when he was attached to the SVC Battery, 
1st Battalion and the 27th Artillery.  He 
was treated B-19-5 dispensary at Ft. 
Knox, dispensary #6 at Ft. Dix, and Aid 
Station, APO S.F. 96289 in Vietnam.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a low back 
disability.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is informed, but he may furnish additional 
evidence and argument while the case is in remand status. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 6 -


